 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-CV-00485-JAM-DB
12                 Plaintiff,
                                                        ORDER
13          v.
14   APPROXIMATELY $6,567,897.50 SEIZED
     FROM CTBC BANK, ACCOUNT NUMBER
15   3800191916, et al.,
16                 Defendants.
17                                                   ORDER
18          Pursuant to the United States’ request and good cause appearing, the Court makes the following
19 order:

20          The deadline to file a Joint Status Report currently due on July 31, 2019 is extended to
21 September 19, 2019.

22

23          IT IS SO ORDERED.
24
     Dated: July 26, 2019                                    /s/ John A. Mendez
25
                                                             HONORABLE JOHN A. MENDEZ
26                                                           United States District Court Judge

27

28
                                                         1
                                                                                                       Order
